Citation Nr: 1104350	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-277 91A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation in excess of 
30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 
1968.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  Service connection for certain 
chronic diseases, including sensorineural hearing loss, will be 
presumed if they are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

His December 1965 pre-induction examination noted defective 
hearing.  An audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
55
LEFT
10
10
25
-
40

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  However, service 
connection may still be granted for such a preexisting 
disability if manifestations of the disorder in service are 
found to constitute aggravation of the condition.  A preexisting 
injury or disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2010).  

An October 1966 in-service audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
-
55
LEFT
0
10
25 
-
50

The record reflects that the Veteran was put on profile with 
limitation of no assignment involving habitual or frequent 
exposure to loud noises or firing of weapons due to bilateral 
mild high frequency hearing loss.

The Veteran's separation examination, performed in November 
1968, included an audiological evaluation, which revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
-
55
LEFT
10
15
25
-
45

On a repeat audiological evaluation, pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
-
50
LEFT
10
15
10
-
50

The Veteran's representative asserted in the January 2011 
Appellant's Brief, that however mild, the Veteran's service 
treatment records documents an increase in the pure tone 
thresholds for the left ear.  In conjunction with these service 
connection claims, the Veteran was afforded a VA audiology 
examination in June 2005, and the examiner opined

Given that the [V]eteran had hearing loss 
prior to entrance to service along with 
noise exposure prior to service and his 
hearing loss remained stable at separation 
along with subsequent occupational and 
recreational noise exposure after leaving 
the service makes it less likely than not 
that his hearing loss is service 
connected.  The [V]eteran's tinnitus is 
most likely tied to his hearing loss and 
since it only became pathologic in the 
last several years well after his time in 
the service[,] it is less likely than not 
to be service connected.

In this opinion, while the examiner indicated that the Veteran's 
hearing loss preexisted his service entrance, the examiner 
simply stated that it was not "service connected" and failed to 
address whether the Veteran's hearing loss was aggravated while 
he was on active duty.  Therefore the June 2005 VA examination 
was inadequate in that the opinion did not address the matter of 
aggravation of the Veteran's hearing loss during service.  The 
term "service connected" is a legal finding, not a medical 
finding.  If VA undertakes the effort to provide the Veteran 
with a medical examination, it must ensure that such exam is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Under these circumstances, the Board finds that a new 
VA medical opinion is required.

As the medical evidence of record indicates that the Veteran's 
tinnitus is "tied" to his bilateral hearing loss, the issue of 
entitlement to service connection for tinnitus must also be 
remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (holding that all issues "inextricably intertwined" with 
the issue certified for appeal, are to be identified and 
developed prior to appellate review).

In addition, an October 2006 VA audiology report stated that a 
comprehensive hearing testing was performed; however, the 
audiometric results are not included in the claims file.  
Therefore, the RO should obtain these records and associate them 
with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
has constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before VA, 
even where they are not actually before the adjudicating body).

In conjunction with his claim for an increased evaluation for 
service-connected posttraumatic stress disorder (PTSD), the 
Veteran last underwent a VA examination in June 2005, over 5 
years ago.  The medical evidence subsequent to the June 2005 VA 
examination indicates deterioration of the Veteran's PTSD as the 
Global Assessment of Functioning (GAF) scores as reflected in 
the VA treatment records since February 2007 are significantly 
lower than those assigned prior to February 2007.  The Board 
finds that this suggests a worsening of PTSD since the June 2005 
VA examination.  VA's duty to assist includes a duty to provide 
a new medical examination when a Veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 
that the Board should have ordered a contemporaneous examination 
of Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  Accordingly, the Veteran is entitled to a new VA 
examination where there is evidence that his service-connected 
PTSD has worsened since the last examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 
381.  While the most recent psychiatric treatment records in the 
claims file are dated in February 2007, they do not provide 
sufficient details as to the current state of the Veteran's 
psychiatric disability.  Therefore, a new examination is 
warranted to determine the current extent and severity of the 
Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).

Accordingly, the case is remanded for the following actions:

1. The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for bilateral hearing 
loss, tinnitus, and PTSD since February 
2007.  Regardless of the Veteran's response, 
the RO must obtain the audiometric results 
of the hearing testing performed in October 
2006 from the VA Medical Center in Hines, 
Illinois.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must obtain a medical opinion 
from the appropriate VA examiner addressing 
the etiology of the Veteran's current 
bilateral hearing loss and tinnitus.  The 
claims folder must be provided to and 
reviewed by the examiner.  Following a 
review of the pre-service, service, and 
post-service medical records, the examiner 
must state whether the bilateral hearing 
loss shown on the military entrance 
examination was permanently aggravated 
beyond its natural progression by military 
service.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service treatment 
records, the previous VA audiological 
evaluation currently of record, the 
Veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, must 
be taken into account.  The examiner must 
specifically address the question of whether 
any degree of current hearing loss was 
caused or aggravated as a result of 
inservice noise exposure.  A complete 
rationale for all opinions must be provided.  
If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

3.  The RO must also provide the Veteran 
with a comprehensive VA psychiatric 
examination to determine the current 
severity of the Veteran's PTSD.  The claims 
file and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms, taking into consideration the lay 
testimony presented by the Veteran.  The 
examiner must comment upon the presence or 
absence, and the frequency or severity of 
the following symptoms due to PTSD: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; and memory loss for names of close 
relatives, own occupation, or own name.  The 
examiner must enter a complete multi-axial 
evaluation, and assign a GAF score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If a requested opinion cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.  

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claims on appeal must be adjudicated.  
If any claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


